Burgess, J.
— On the sixth day of November, 1896, the defendant was convicted in the criminal court of the city of St. Louis of an assault upon one John Ostermeyer with intent to do great bodily harm and his punishment fixed at a fine of $100 and three months’ imprisonment in the city jail. The case is before us for review upon his appeal.
An examination of the record has satisfied us that it is free from prejudicial error. We therefore affirm the judgment.
Gantt, P. J., and Sherwood, J., concur.